      Case 2:19-cv-05444-DMF Document 60 Filed 06/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                        No. CV-19-5444-PHX-DMF
10                  Plaintiff,
11   v.                                                 ORDER
12   Dirty World LLC, et al.,
13                  Defendants.
14
15          Plaintiff has again filed a motion to compel (Doc. 59) relating to a subpoena about
16   which the Court approved issuance (Doc. 46). See Docs. 55, 56. Plaintiff has not provided

17   proof of proper service of the subpoena on BRG Production LLC under Fed. R. Civ. P.
18   45(b)(1) & 45(b)(4), nor does it appear that Plaintiff gave BRG Production LLC notice of

19   his motion to compel (Doc. 59). Given these deficiencies, the Court will deny the motion

20   to compel without prejudice without addressing any other aspects of Plaintiff’s motion.
21   The Court notes that Plaintiff’s repeated failure to comply with the applicable rules does
22   not constitute good cause for further extensions of deadlines for substitution and service of

23   the John Doe parties (see Doc. 58).

24          Accordingly,

25          IT IS HEREBY ORDERED denying Plaintiff’s motion to compel (Doc. 59)

26   without prejudice.
27          Dated this 29th day of June, 2020.
28
